Exhibit 10.1
SoundBite Communications, Inc.
2009 Management Cash Compensation Plan
Purpose
The purpose of this 2009 Management Cash Compensation Plan (this “Plan”) of
SoundBite Communications, Inc. (“SoundBite”) is to provide a balanced
compensation package for SoundBite’s management for 2009, in light of
SoundBite’s needs and stage of development. This Plan seeks to establish
competitive levels of management compensation, integrate management’s pay with
SoundBite’s performance, and facilitate the attraction and retention of
qualified management. This Plan is intended to align management’s financial
interests with those of stockholders and to increase stockholder value through
continued revenue growth coupled with improved financial performance. This Plan
is designed to focus management on increasing revenue, achieving profitability,
and meeting intermediate- and long-term strategic objectives. The bonus
opportunity is tied directly to factors that are expected to increase
stockholder value.
Participants
The following members of management will participate in this Plan:

  •   President and Chief Executive Officer     •   Chief Operating Officer and
Chief Financial Officer     •   Chief Technology Officer     •   Chief Marketing
and Business Development Officer     •   Executive Vice President, Sales

Compensation
Compensation for each participant consists of two components: base salary and a
variable performance-based bonus.
In 2008 the Compensation Committee of SoundBite’s Board of Directors engaged a
third-party executive compensation consulting firm to review senior management
compensation and to advise the Compensation Committee with respect to 2008
compensation for senior management, including each of the participants. The
Compensation Committee established a base salary and a variable
performance-based bonus for each participant after considering a number of
factors, including: the status of the competitive marketplace for the
participant’s position, including a comparison of base salaries and bonuses for
comparable positions at comparable companies within SoundBite’s industry; the
responsibilities of the position; the level of experience of the participant;
and the knowledge required of the participant.
In establishing the participants’ base salary and bonus levels for 2009, the
Compensation Committee reviewed the information previously provided by the
executive compensation consulting firm for purposes of establishing 2008
compensation, together with updates of that information prepared by management
at the request of the Compensation Committee. The Compensation Committee
determined that, in light of existing economic conditions and SoundBite’s needs
and stage of development, it was not necessary to engage an executive
compensation consulting firm to perform a new review of senior management
compensation for purposes of this Plan.

1.   Base Salary       The base salary of each participant is set forth on
Schedule 1.

 



--------------------------------------------------------------------------------



 



2.   Variable Performance-Based Bonus       The aggregate target bonus amount
available for all participants is $406,667 (the “Bonus Target”).       The
aggregate amount of the Bonus Target payable to all participants will be
determined as described below under “Initial Bonus Calculation,” which amount
will be subject to the cap set forth below under “Bonus Limitation.” The
aggregate amount of the Bonus Target payable to the participants will be
allocated among the participant in accordance with the percentages set forth in
Schedule 1.       Bonus amounts payable under this Plan will be due within
30 days after the later of (a) the completion of the audit of SoundBite’s
consolidated financial statements for 2009 and (b) the approval by the
Compensation Committee of the bonus amounts payable under this Plan.      
Initial Bonus Calculation. For 2009 the aggregate variable performance-based
bonus for all participants will equal the sum of components for revenue growth,
pro forma operating income, and organizational goals and objectives, each as
determined by the Compensation Committee, but subject to the cap described below
under “Bonus Limitation.” Without limiting the foregoing, the Compensation
Committee will identify organization goals and objectives and will evaluate and
determine the extent to which each of those organization goals and objectives
has been satisfied as of December 31, 2009.       Bonus Limitation. The
aggregate amount of the accrued Bonus Target computed as described above under
“Initial Bonus Calculation” is limited to an amount equal to:

  (a)   50% of SoundBite’s 2009 pro forma operating income, less     (b)   the
amount of any employee bonuses paid or accrued outside this Plan and recorded in
2009.

Page 2 of 2



--------------------------------------------------------------------------------



 



Schedule 1
Base Salaries and Bonus Target Allocations

                                              Bonus Target   Name   Title   Base
Salary     $     %   James A. Milton  
President and Chief Executive Officer
  $ 216,667 (1)   $ 116,667       28.69 % Robert C. Leahy  
Chief Operating Officer and Chief Financial Officer
    240,000       110,000       27.05   Timothy R. Segall  
Chief Technology Officer
    225,000       75,000       18.44   Mark D. Friedman  
Chief Marketing and Business Development Officer
    225,000       75,000       18.44   Jeffrey J. Struzenski  
Executive Vice President, Sales
    168,750           30,000           7.38      
 
                        Totals  
 
          $ 406,667       100.00 %    
 
                   

 

(1)   Based on employment commencement date of May 1, 2009, and represents eight
months of base salary at an annual rate of $325,000.

Page 1